Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment, filed on 05/03/2021. By this amendment,
Claims 5, 16, and 19 have been canceled.
Claims 1, 8, 10, 12, 17, and 20 have been amended.
Claims 1-4, 6-15, 17-18, and 20 are pending.

Allowable Subject Matter
Number of claims allowed: 17.
Allowed claims: 1-4, 6-15, 17-18, and 20.
The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to independent claims 1, 8, and 17, assign a proportional number of index values to each of the queues in the subset based on a ratio of the respective difference value and the
sum; and randomly select an index value between one and the value of the sum, the index value specifying a selection of the selected queue from the subset;
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/


/RYAN BERTRAM/Primary Examiner, Art Unit 2137